DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, Claim 9, and Claim 17, while the prior art of record discloses, teaches, or suggests certain limitations of the independent claims, the prior art, either alone or in combination with another reference, does not disclose or suggest receiving, from a terminal device by a network device, uplink channel information not carried in a transport block (TB) on the PDSCH and further sending, by the terminal device to a network device, hybrid automatic repeat request (HARQ) information. Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Authorization for this examiner’s amendment relative to the set of claims, dated 23 March 2022, was given in an interview with Xuechen Tian on 17 June 2022.
The application has been amended as follows: 

BEGIN CLAIMS
--1. (Currently Amended) An information transmission method, comprising:
	receiving, by a terminal device, a first control information sent by a network device;
	sending, by the terminal device, a receiving status information, wherein the receiving status information indicates whether the first control information is correctly received, wherein the receiving status information is a hybrid automatic repeat request (HARQ) information, [[and]] wherein the first control information is uplink channel information (CI), and wherein the first control information is carried on a physical downlink shared channel (PDSCH), the PDSCH further comprises a TB, and the first control information is not carried in any TB .--

--3. (Currently Amended) The information transmission method according to claim 2, further comprising: 
determining, by the terminal device based on a higher layer signaling, a physical layer signaling, or a predefinition, a first subframe used to initially transmit the first control information, wherein the TB is scheduled by using a second control information, wherein the second control information is a downlink control information (DCI), wherein the DCI further comprises a hybrid automatic repeat request (HARQ) identifier and a new data indicator (NDI), and the HARQ identifier and the NDI indicates a second subframe used to retransmit the first control information.--

--4. (Currently Amended) The information transmission method according to claim 3, wherein the determining, by the terminal device based on the higher layer signaling or the predefinition, of the first subframe used to initially transmit the first control information further comprises: 
determining, by the terminal device based on the higher layer signaling or the predefinition, a subframe offset T and a transmission period P; and 
determining, by the terminal device, that the first subframe that meets (K * NF + Index - T)mod(P) = 0 is the first subframe used to initially transmit the first control information, wherein 
mod is a modulo operation symbol, K is a quantity of subframes comprised in one radio frame, NF is a number of a radio frame in which the first subframe is located, and Index is an index number of the first subframe.--

--5. (Currently Amended) The information transmission method according to claim 2, further comprising: determining, by the terminal device based on a higher layer signaling or a physical layer signaling, a size of the first control information.--

6. (Canceled)


--7. (Currently Amended) The information transmission method according to claim [[6]] 1, further comprising: determining, by the terminal device based on a physical layer signaling, a first subframe used to transmit the first control information, wherein the physical layer signaling further indicates whether the first control information is initially transmitted control information or retransmitted control information.--

--9. (Currently Amended) A device, wherein the device is a first terminal device, the device comprising: 
a processor; 
a memory; and 
a communications interface; 
wherein the memory and the communications interface are coupled to the processor, the memory is configured to store program instructions, which, when executed by the processor, cause the processor to perform operations comprising: 
receiving, via the communications interface, a first control information sent by a second network device, and 
sending, via the communications interface, a receiving status information, wherein the receiving status information indicates whether the communications interface correctly receives the first control information, wherein the receiving status information is a hybrid automatic repeat request (HARQ) information, [[and]] wherein the first control information is uplink channel information (CI), and wherein the first control information is carried on a physical downlink shared channel (PDSCH), the PDSCH further comprises a TB, and the first control information is not carried in any TB.--

--11. (Currently Amended) The device according to claim 10, the operations further comprising: 
receiving a higher layer signaling sent by the second network device; and determining, based on the higher layer signaling, a physical layer signaling, or a predefinition, a first subframe used to initially transmit the first control information, wherein the TB is scheduled by using a second control information, wherein the second control information is a downlink control information (DCI), the DCI further comprises a hybrid automatic repeat request (HARQ) identifier and a new data indicator (NDI), and the HARQ identifier and the NDI 

--12. (Currently Amended) The device according to claim 11, the operations further comprising: 
determining, based on the higher layer signaling or the predefinition, a subframe offset T and a transmission period P, and determine that the first subframe that meets (K * NF + Index - T)mod(P) = 0 is the first subframe used to initially transmit the first control information, wherein mod is a modulo operation symbol, K is a quantity of subframes comprised in one radio frame, NF is a number of a radio frame in which the first subframe is located, and Index is an index number of the first subframe.--

14. (Canceled)

15. (Currently Amended) The device according to claim 13, the operations further comprising: determining, based on a physical layer signaling, the first subframe used to transmit the first control information, and determine whether the first control information is initially transmitted control information or retransmitted control information.

--17. (Currently Amended) A non-transitory machine-readable medium having instructions, which instructions, when executed by a processor, cause the processor to perform operations, the operations comprising: 
receiving, by a terminal device, a first control information sent by a network device; and 
sending, by the terminal device, a receiving status information, wherein the receiving status information indicates whether the first control information is correctly received, wherein the receiving status information is a hybrid automatic repeat request (HARQ) information, [[and]] wherein the first control information is uplink channel information (CI) , and wherein the first control information is carried on a physical downlink shared channel (PDSCH), the PDSCH further comprises a TB, and the first control information is not carried in any TB.--

19. (Currently Amended) The non-transitory machine-readable medium according to claim 18, the operations further comprising: 
determining, by the terminal device based on a higher layer signaling, a physical layer signaling, or a predefinition, a first subframe used to initially transmit the first control information, wherein the TB is scheduled by using a second control information, wherein the second control information is downlink control information (DCI), the DCI further comprises a hybrid automatic repeat request (HARQ) identifier and a new data indicator (NDI), and the HARQ identifier and the NDI indicate a second subframe used to retransmit the first control information.

--20. (Currently Amended) The non-transitory machine-readable medium according to claim 19, wherein the determining, by the terminal device based on higher layer signaling or a predefinition, terminal device based on the higher layer signaling or the predefinition, a subframe offset T and a transmission period P; and determining, by the terminal device, that the first subframe that meets (K * NF + Index - T)mod(P) = 0 is the first subframe used to initially transmit the first control information, wherein mod is a modulo operation symbol, K is a quantity of subframes comprised in one radio frame, NF is a number of a radio frame in which the first subframe is located, and Index is an index number of the first subframe--

--21. (New) The non-transitory machine-readable medium according to claim 18, further comprising: determining, by the terminal device based on a higher layer signaling or a physical layer signaling, a size of the first control information.--

END CLAIMS

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474